DETAILED ACTION
Claim Objections
Claims 1,2,3,4,5,6 and 7,8,9 are objected to because of the following informalities:  
Regarding claim 1, line 12’s “the extracted biological features” is objected for truncating claim 1, line 10’s “protein chain biological features”.
Thus, claims 2-6 are objected for depending on claim 1.
Further regarding claim 2, line 13’s “the extracted biological features” is objected for truncating said claim 1, line 10’s “protein chain biological features”.
Further regarding claim 2, last two line’s “the classification model” is objected for truncating claim 2, line 14’s “a pre-built classification model”.
Further regarding claim 4, line 1’s “TFIDF” is objected for not defining “T” “F” I” “D” “F”.  
Further regarding claim 4, line 2’s “the biological features” is objected the same as claim 2 for truncating claim 1, line 10’s “protein chain biological features”.
Regarding claim 5, claim 5 is objected the same as the above truncation of “protein chain biological features” and lack of defining TFIDF.
Regarding claim 7, claim 7 is objected like claim 1 is objected for truncating “protein chain biological features”.
Thus, claims 8 and 9 are objected for depending on claim 7.
Further regarding claim 8, claim 8 is objected like claim 2 is objected for truncation of “protein chain biological features” and “a pre-built classification model”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sequence division unit” in claim 7;
“a first vector building unit” in claim 7;
“a second vector building unit” in claim 7;
“a result acquisition unit” in claim 7;
“a trained sequence division unit” in claim 8;
“a first feature processing unit” in claim 8;
“a second feature processing unit” in claim 8;
“a model training unit” in claim 8;
“a feature merging unit” in claim 9;
“a feature classification unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: applicant’s disclosure:
[0073]    In this embodiment of the invention, the respective units of the apparatus for predicting the protein binding site can be implemented with corresponding hardware or software units, and every unit may be either an independent software or hardware unit or an integrated software or hardware unit, which is not intended to limit the invention herein.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

















Method claim 2, line 16’s clause of “when” is interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.
	In contrast, claim 8’s “model training unit for training”, as interpreted under 35 USC 112(f), has “structure” in place to handle the action or result of the verb “train” such as “when a preset training termination condition is met, setting the classification model”. Thus, system claim 8 is narrower than method claim 2 under the broadest reasonable interpretation.
Regarding device claim 10, device claim 10 is interpreted as an independent claim wherein claim 10’s “the computer program” is adjectivally further modified/limited (via 35 USC 112(d)) by the claimed “method of claim 1” (the method-of-claim-1-computer program).













The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”
















The claimed “window” (as in “dividing…protein by using a…window” in claim 1) is interpreted in light of applicant’s disclosure (applicant’s fig. 4:40: computer “Processor”) and definition thereof via Dictionary.com wherein: 
“a section of a display screen that can be created for viewing information from another part of a file or from another file”;

and

“an area of a VDU display that may be manipulated separately from the rest of the display area; typically different files can be displayed simultaneously in different overlapping windows”

is “taken” as the meaning of the claimed “window” via MPEP 2111.01 III:
window
noun
11	Computers. a section of a display screen that can be created for viewing information from another part of a file or from another file:
The split screen feature enables a user to create two or more windows.

BRITISH DICTIONARY DEFINITIONS FOR WINDOW
window
noun
10	computing an area of a VDU display that may be manipulated separately from the rest of the display area; typically different files can be displayed simultaneously in different overlapping windows

Thus, 35 USC 112(f) is not invoked in method claim 1 because there is no 
underlying function in claim 1 given that dividing by using a window is the same act (act=“dividing”=”using”) in contrast to distinct acts (underlying function=distinct acts=(flying, walking, swimming)) (“underlying function”: MPEP 2181 I. A., 6th para, 3rd S).




The claimed “residue” (as in “classifying…by using a preset amino acid residue classification model” in claim 1) is interpreted in light of applicant’s disclosure at [0007]: “protein binding sites” and definition thereof via Dictionary.com wherein: 
--an atom or group of atoms considered as a group or part of a molecule free to participate in forming a chemical bond--

is “taken” as the meaning of the claimed “residue” via MPEP 2111.01 III:
residue
noun
2	Chemistry.
b	an atom or group of atoms considered as a group or part of a molecule.

wherein “group” is defined:
group
noun
1	Also called radical. Chemistry. two or more atoms specifically arranged, as the hydroxyl group, –OH.Compare free radical.

wherein “free radical” is defined:
free radical
noun Chemistry, Biochemistry.
1	an atom or molecule that bears an unpaired electron and is extremely reactive, capable of engaging in rapid chain reactions that destabilize other molecules and generate many more free radicals: in the body, deactivated by antioxidants, uric acid, and certain enzyme activities.

wherein “radical” or “radicals” is defined:
radical
A group of atoms that behaves as a unit in chemical reactions and is often not stable except as part of a molecule. The hydroxyl, ethyl, and phenyl radicals are examples. Radicals are unchanged by chemical reactions.

CULTURAL DEFINITIONS FOR RADICAL (2 OF 2)
radical
In chemistry, an atom or group of atoms that has at least one electron free to participate in forming a chemical bond.



The claimed “on” (as in “performing feature merging on prediction results predicted and the document feature vectors” in claim 6) is interpreted in light of applicant’s disclosure: 
[0069]    In this embodiment of the invention, the types of the amino acid residues are used to illustrate whether the amino acid residues are binding sites of the protein sequence. Preferably, when the document feature vectors and the biological feature vectors are classified, the biological 'feature vectors are first predicted, prediction results as predicted are then merged with the document feature vectors, and finally, the merged feature vectors obtained by feature merging are classified to further improve the accuracy in the prediction of the protein binding site. Moreover, the preset amino acid residue classification model is the amino acid residue classification model obtained through the foregoing training so that the accuracy in the prediction of the binding site of the protein sequence is improved. 
[0070]    Therefore, preferably, the result acquisition unit 38 comprises: 
[0071]    a feature merging unit 381 'for predicting the biological feature vectors and performing feature merging on prediction results predicted and the document feature vectors; and 
[0072]    a feature classification unit 382 for classifying merged feature vectors obtained through the feature merging.

and definition thereof via Dictionary.com wherein definitions 2,4,12,15,20 and 21 are “taken” as the meaning of the claimed “on” via MPEP 2111.01 III:
on
preposition
2	so as to be attached to or unified with:
Hang the picture on the wall.
Paste the label on the package.
4	in connection, association, or cooperation with; as a part or element of:
to serve on a jury.
12	with respect or regard to (used to indicate the object of an action directed against or toward):
Let's play a joke on him. 
Write a critical essay on Shakespeare.
15	engaged in or involved with:
He's on the second chapter now.
20	assigned to or occupied with; operating:
Who's on the switchboard this afternoon?
21	Informal. with; carried by:
I have no money on me.

35 USC § 101
Claim 1 (a method), claim 7 (an apparatus with respect to invoking 35 USC 112(f)) and claim 10 (a device) are integrated into a practically application by providing a solution (the claimed “sliding window” as “taken” above via the above Claim Interpretation section) to the problem of “low accuracy” obtained by “the researches” due to ignoring “the clustering property”. Thus, claims 1,7 and 10 are not rejected under 35 USC 101 via applicant’s disclosure:
[0007]    With the continuous development of the next-generation sequencing technology, the measured protein sequence data is increasing. As a result, there is a growing demand of people for computational tools that can quickly and reliably recognize protein binding sites. The localization of the protein binding sites is of great importance for the analysis and understanding of the molecular details of protein interactions and the protein functions. At present, the researches and predictions on the protein binding sites at home and abroad are mostly based on the physical and chemical features obtained by technically determining a single site, and the inter-site sequence features obtained by analyzing and calculating protein chains. This neglects the clustering property of the protein binding sites and the association information among amino acid residues, leading to low accuracy and generality in the prediction of the protein binding sites.

[0031]  This embodiment of the invention is suitable for a system for predicting a protein binding site. In this embodiment of the invention, to embody the clustering 
property of a protein-protein binding site, the sliding window is started after the protein sequence to be predicted is received, the protein sequence is divided by adjusting the size of the sliding window  and the sliding step to obtain a plurality of amino acid sub-sequences forming the protein sequence to be predicted, thereby taking local blocks of the protein sequence as subsequent analysis units.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4 concerning claim 6, see Conclusion.
Claim(s) 1,2,6,7,9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PDNAsite: Identification of DNA-binding Site from Protein Sequence by Incorporating Spatial and Sequence Context) in view of Dong et al. (Application of latent semantic analysis to protein remote homology detection).




Regarding claim 1, Zhou teaches A method for predicting (“prediction”, pg, 1, implied abstract: 2nd S) a protein binding site (in title), comprising the following steps of (the preamble is not given weight as being a manipulative difference--MPEP 2111.02 II,2nd para:1st S--relative to the rest of claim 1, because the preamble is implied in the rest of claim 1, for example, the “binding site” is implied by the claimed “residue” and the “predicting” is implied by the claimed “model”): 
receiving (via fig. 8: “Please enter query protein sequences”) a protein sequence (for fig. 1:“Sequence sliding window”) to be predicted (via said “prediction”), and dividing (i.e., “extract”, pg. 2, 4th para: 4th S) the protein sequence by using a preset sliding window and sliding (feature extraction) step (in fig. 1) to obtain a plurality of amino acid sub-(i.e., (1) less than or (2) secondary) sequences (i.e.,
(1)	left and right amino acid sequencesa via each “left sequence” “amino acid” and each “right sequence” “amino acid” forming the “whole sequence”, pg. 5, Feature extraction, 2nd para, last S; or

(2)	“secondary structure” “sequence infor-mation”, pg. 4, last S) 

forming the protein sequence (such as when synthesized back to a whole represented in fig. 1: “The representation vectors” adding various features/dimensions to itself); 






building (semantic) word vectors (resulting in said fig. 1: the “LSA” (Latent Semantic Analysis) “representation vectors”) for the protein sequence according to the (file-divided) plurality of amino acid (left or right) sub-sequences, with the (LSA) word vectors having word (via “word…matrix”, pg.6, Latent Semantic Analysis (LSA), last para: 1st S) elements (or “array”b “elements of a PSSM”b (Position-Specific Scoring Matrices), pg. 5, Feature extraction, 1st para: last S, represented in fig. 1 as “Evolutionary information” and “PSSM features”) to express the respective (L-,R- and whole-window file-divided) amino acid sub-sequences (via “amino acid…in terms of…PSSM”, pg. 2, 2nd S), 
extracting (via “LSA…extracting”, pg. 6, Latent Semantic Analysis (LSA), 1st S) document (via “The analysis of the…document”, pg. 6, Latent Sematic Analysis (LSA), last para: 1st S, mapped to fig. 1: “LSA”) features (upon the output of fig. 1: “Feature extraction” and “LSA”) from the word (said “word…matrix”) elements (via said “of a PSSM” and “Evolutionary information”), and building document (via said “The analysis of the…document”) feature vectors (via said fig. 1: “The representation vectors”) for the (entered) protein sequence (to be divided into L-,R- and whole-windows) according to the (“Feature extraction” and “LSA”) extracted document features; 




extracting (i.e., expressing the result of extract via fig. 1: “Feature extraction” and said “LSA…extracting” comprising dimensional-reduction LSA equation (7): “W” in page 6) protein chain biological features (via said upon the output of fig. 1: “Feature extraction”) from the (windowed file-divided) amino acid sub-sequences expressed with the word elements (said “PSSM” and “Evolutionary information”), and building biological feature vectors (via said fig. 1: “The representation vectors”, i.e., “SVM classifier… feature vec-tors”, pg. 4, last para: 4th S, wherein “SVM” is Support Vector Machine) for the (entered) protein sequence according to the extracted biological features (upon the output arrows of fig. 1: “Feature extraction” and fig. 1: “LSA”); and 













classifying (via fig. 1:bottom: “n base classifiers” and “classifier i” “classifier n” and “Ensemble classifier”) the (file-divided) amino acid sub-sequences expressed with the document feature vectors and the biological feature vectors (fig. 1:bottom: said “The representation vectors” being input to said “n base classifiers” “classifier i” “classifier n” and “Ensemble classifier”) by using a preset (via fig. 1: “Training phrase”) amino acid (fig. 1: “Local amino acid composition”) residue (via “the target residue is Arg”a, pg. 5, Feature extraction: Identity vector, last S) classification model (or a dataset(s)-feature-extraction [via fig. 1: “Feature extraction” & LSA”]-procedure [via a SVM classifier algorithm]-predicting-criteria-server-prediction model via “a useful prediction model should consist of…dataset(s), …feature extraction procedure,…predicting algorithm,…evaluation criteria and a web-server”, pg. 2, Materials and Methods, 1 para:1st S, mapped to figure 1 and “Evaluation metrics”, pg. 4, and a webserver in page 12: fig. 8: “The homepage of the web-server of PDNAsite”) to obtain (i.e., “seeks”, pg. 6, Support Vector Machine, 2nd S) amino acid residue (sorted-SVM-residue-instance) types (or “arrange according to…type”c via “to separate…instances”c, pg. 6, Support Vector Machine, 2nd S) for the protein sequence (as entered).












a

    PNG
    media_image2.png
    785
    1096
    media_image2.png
    Greyscale


wherein residue “ARG” of “ARG-421” is defined:
Arg
abbreviation Biochemistry.
1	arginine.

wherein “arginine” is defined:
arginine
noun Biochemistry.
1	an essential amino acid, C6H14N4O2: the free amino acid increases insulin secretion and is converted to urea in the liver by arginase. Abbreviation: Arg; Symbol: R



b	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR MATRIX
matrix
noun plural matrices or matrixes
10	maths a rectangular array of elements set out in rows and columns, used to facilitate the solution of problems, such as the transformation of coordinates. Usually indicated by parentheses: (a d b e c f): Compare determinant (def. 3)

c	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR SEPARATE
separate
verb 
5	to divide or be divided into component parts; sort or be sorted

wherein “sort” or “sorted” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SORT
sort
verb
10	(tr) to arrange according to class, type, etc
















Zhou does not teach when claim 1 is considered as a whole:
A.	“word” of the claimed “word elements”; and
B.	“document”.




	





	Dong teaches:
A.	word (via fig. 2: “Word-document matrix” comprising matrix elements) of the claimed “word elements”; and
B.	document (via said matrix).




Thus, one of ordinary skill in the art of Latent Semantic Analysis (LSA) can 
modify Zhou’s teaching of fig. 1: “Feature extraction”: “LSA” with Dong’s teaching of  “Protein words”: “Word-document matrix” by:
A.	flowchart-connecting said teachings as shown: 

    PNG
    media_image3.png
    1225
    878
    media_image3.png
    Greyscale

B.	making Zhou’s teaching of said “The analysis of the…word-document matrix” be as said flowchart connected “Word-document matrix”;
C.	interpreting Zhou’s protein sequence as shown in fig. 1: “Sequence sliding window” and fig. 9, Zhou, page 13: below: “Sequence” as a word document corresponding to “Each protein sequence is taken as a ‘document’ that is composed of bags-of-word”, Dong, pg. 285, Results:3rd S;
D.	interpreting each of Zhou’s residue amino acids (such as said “ARG-421” corresponding to Zhou’s fig. 9) as a letter of the “alphabet” (Dong, pg. 286, Method overview, 1st para:6th S) forming said “Protein words”:

    PNG
    media_image4.png
    832
    1025
    media_image4.png
    Greyscale

; and
E.	recognizing that the modification is predictable or looked forward to because the modification is obtaining the best noise removal and the best data compression of PSSM features by reducing the word-document matrix down to dimensions of R=299 via “matrices… leading to data compression and noise removal” and “In the present context, the best result are achieved when R takes the value of ~300” (Dong, pg. 286, Latent semantic analysis, 3rd para:2nd to last S and last S).
















Regarding claim 2, Zhou as combined teaches The method according to claim 1, wherein before the step of receiving a protein sequence to be predicted, the method further comprises the steps of: 
dividing (via said fig. 1: “Sequence sliding window”, “Feature extraction”, “LSA”) a trained (via fig. 1: “Training phrase”a expressing a trained phrasea used interchangeably with phasea in the writings of Zhou:not clear if this was intentional or a typo:the examiner is leaning towards “phrase” to be a typo that ought to of been “phase”, because “phase” is a term of art in training/learning/testing models and Zhou, including Dong, does not teach protein “words…in a sentence”a and “finite verb”a) protein sequence (i.e., document) in a preset training set (fig. 1: “Training data set”) by using a preset sliding window (via said “Sequence sliding window”) and sliding step to obtain a plurality of (left and right) trained amino acid (i.e., lettersb) sub (or secondary structure)-sequences (i.e., documents comprising said letters) forming the trained protein sequence (i.e., document as a whole); 








building (LSA semantically) trained word vectors (via said fig. 1: “The representation vectors”) for the trained protein sequence (i.e., trained document comprising said letters) according to the plurality of amino acid (i.e., letter) sub-sequences (i.e., left sequence/document or right sequence/document comprising said letters), with the trained word vectors having trained word elements (via said PSSM matrices and evolution information and said word-document matrix) to express the respective trained amino acid (i.e., letter) sub-sequences (i.e., sub-documents via the left sequence and the right sequence), extracting (i.e., separating) document (i.e., sequence) features (via said feature extraction and LSA extraction) from the trained word elements (via said PSSM matrix and LSA word-document matrix), and building (semantically) trained document (i.e., sequence) feature (LSA representation) vectors for the trained protein sequence (i.e., document) according to the extracted document (i.e., sequence) features; 
extracting protein chain biological features (via said fig. 1: “Feature extraction” and said LSA extraction) from the trained amino acid (i.e., letter) sub-sequences (i.e., documents via said left and right sequences) expressed with the trained word (PSSM matrices and word-document matrix) elements, and building (semantically) trained biological feature vectors (via said fig. 1: “The representation vectors”) for the trained protein sequence (i.e., said document) according to the extracted biological features; and 



training (via fig. 1: “Training phrase”) a pre (via being before “then” in the description of fig. 1)-built (via “build several base classifiers and then integrate” in said description of fig. 1) classification (via “binary-labeled classification problems”, pg. 4, Evaluation metrics, 1st S) model (or said “useful prediction model…consist of…an efficient predicting algorithm”c or “mathematical…procedure”c corresponding to the “SVM first maps…then seeks a…max…separation”, pg. 6, Support Vector Machine, 1st para: 2nd S, such that “a predictor…was developed”, pg. 2, 4th para: penultimate S) by using the (left and right) trained amino acid sub (i.e., (1) less than or (2) secondary)-sequences (said documents) expressed with the (semantically) trained document feature vectors and the (semantically) trained biological feature vectors (being input to a plurality of SVM classifiers as shown in fig. 1), and when a preset training termination condition is met, setting the classification model (said algorithmic “useful prediction model”) obtained from the training as the amino acid residue classification model (this  underlined portion is a contingent limitation that is not met in claims 1 and 2 and thus falls outside of the broadest reasonable interpretation. In contrast claim 8’s broadest reasonable interpretation includes a corresponding contingent limitation).














a	Dictionary.com:
phrase
noun
Grammar.
a	a sequence of two or more words arranged in a grammatical construction and acting as a unit in a sentence.
b	(in English) a sequence of two or more words that does not contain a finite verb and its subject or that does not consist of clause elements such as subject, verb, object, or complement, as a preposition and a noun or pronoun, an adjective and noun, or an adverb and verb.

phase
noun
2	a stage in a process of change or development:
Each phase of life brings its own joys.
















b	Amino Acid Residue Alphabet Letters forming a word forming a document:

    PNG
    media_image5.png
    775
    990
    media_image5.png
    Greyscale

c	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR ALGORITHM
algorithm

A finite set of unambiguous instructions performed in a prescribed sequence to achieve a goal, especially a mathematical rule or procedure used to compute a desired result. Algorithms are the basis for most computer programming.





Regarding claim 6, Zhou as combined teaches the method according to claim 1, wherein the step of classifying the document (i.e., sequence) feature vectors and the biological feature vectors by using a preset amino acid (i.e., letter) residue classification model comprises the sub-steps of:
predicting (via said “predicting algorithm”) the biological feature vectors (resulting in “correctly predicted positive instances”, pg. 4, Evaluation metrics, 1st para: last S, that are “encoded into feature vec-tors”, pg. 4, last para:4th S) and performing feature merging (i.e., expressing the action or result of merge via: 
(1)	“+” signa in equations (1)-(5) in page 4; and 
(2)	“feature vector” “added”, pg. 5, Feature extraction, 2nd para: last S) 
on (i.e., in connection with as shown by the arrows in fig. 1) prediction (i.e., the act of predicting as shown in fig. 1:all) results (or calculations via said predicted encoded feature vectors being said “added” or any other calculation result, such as mapped to fig. 1: “PSSM features” comprised by the PSSM equation (6) in page 5 or fig. 1: “SVD” or fig. 1: “Singular value matrix”) predicted (via said “correctly predicted positive instances” that are “encoded into feature vec-tors” as said “added”) and the document (i.e., sequence via fig. 1: “Sequence sliding window”) feature vectors (said predicted encoded feature vectors); and 
classifying (via fig. 1: “Constructing n base classifiers based on vector support machine” for training and “Ensemble classifier” for testing) merged feature vectors (via said “feature vector” “added” corresponding to each of fig. 1: “The representation vectors” for training and testing, respectively) obtained through the feature merging (via said “feature vector” “added” for training and testing, respectively).
Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 7 and vice versa. Thus, Zhou discloses An apparatus for predicting a protein binding site (given weight), comprising: 
a sequence division unit (via said server and BLAST and SVM “algorithms”, pg. 285, r.col., 1st full para:3rd and 4th Ss) for receiving a protein sequence to be predicted, and dividing the protein sequence by using a preset sliding window and sliding step to obtain a plurality of amino acid sub-sequences forming the protein sequence; 
a first vector building unit (via said server and BLAST and SVM “algorithms”, pg. 285, r.col., 1st full para:3rd and 4th Ss) for building word vectors for the protein sequence according to the plurality of amino acid sub-sequences, with the word vectors having word elements to express the respective amino acid sub-sequences, extracting document features from the word elements, and building document feature vectors for the protein sequence according to the extracted document features; 
a second vector building unit (via said server and BLAST and SVM “algorithms”, pg. 285, r.col., 1st full para:3rd and 4th Ss) for extracting protein chain biological features from the amino acid sub-sequences expressed with the word elements, and building biological feature vectors for the protein sequence according to the extracted biological features; and 
a result acquisition unit (via said server and BLAST and SVM “algorithms”, pg. 285, r.col., 1st full para:3rd and 4th Ss) for classifying the amino acid sub-sequences expressed with the document feature vectors and the biological feature vectors by using a preset amino acid residue classification model to obtain amino acid residue types for the protein sequence.
Regarding claim 9, claim 9 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 9 and vice versa. Thus, Zhou as combined teaches The apparatus according to claim 7, wherein the result acquisition unit comprises: 
a feature merging unit (said SVM “software”, pg. 6, Support Vector Machine, 1st para:4th S) for predicting the biological feature vectors and performing feature merging on prediction results predicted and the document feature vectors; and 
a feature classification unit (said SVM software) for classifying merged feature vectors obtained through the feature merging.














Regarding claim 10, claim 10 is rejected the same as claims 1 and 7. Thus, argument presented in claims 1 and 7 is equally applicable to claim 10 and vice versa. Thus, Zhou as combined teaches claim 10 of A computing device (said web-servera), comprising a storage (“centralized data storage”, a processor (“a central processing unit”) and a computer program (or “a computer program” or “programs”) stored in the storage (or “memory”) and runnable on the processor, wherein the processor executes (via “executes instructions”) the computer program to accomplish the steps of the method of claim 1.
a	Dictionary.com:
web server
noun Computers.
1	a remote computer or a computer program that delivers web pages to a user's computer, or a client, upon request from a web browser.

wherein “server” is defined:
SCIENTIFIC DEFINITIONS FOR SERVER
server
A computer that manages centralized data storage or network communications resources. A server provides and organizes access to these resources for other computers linked to it.

wherein “computer” or “computers” is defined:
SCIENTIFIC DEFINITIONS FOR COMPUTER
computer
A programmable machine that performs high-speed processing of numbers, as well as of text, graphics, symbols, and sound. All computers contain a central processing unit that interprets and executes instructions; input devices, such as a keyboard and a mouse, through which data and commands enter the computer; memory that enables the computer to store programs and data; and output devices, such as printers and display screens, that show the results after the computer has processed data.




Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PDNAsite: Identification of DNA-binding Site from Protein Sequence by Incorporating Spatial and Sequence Context) in view of Dong et al. (Application of latent semantic analysis to protein remote homology detection) as applied above further in view of Lin et al. (Classification and differential metabolite discovery of liver diseases based on plasma metabolic profiling and support vector machines).
Regarding claim 2, claim 2 is rejected the same as claim 8. Thus, argument presented in claim 8 is equally applicable to claim 2 and vice versa.
Regarding claim 8, claim 8 is rejected the same as claims 2 and 7. Thus, argument presented in claims 2 and 7 is equally applicable to claim 8 and vice versa. Thus Zhou as combined teaches The apparatus according to claim 7, further comprising: 
a trained sequence division unit for dividing a trained protein sequence in a preset training set by using a preset sliding window and sliding step to obtain a plurality of trained amino acid sub-sequences forming the trained protein sequence; 
a first feature processing unit for building trained word vectors for the trained protein sequence according to the plurality of amino acid sub-sequences, with the trained word vectors having trained word elements to express the respective trained amino acid sub-sequences, extracting document features from the trained word elements, and building trained document feature vectors for the trained protein sequence according to the extracted document features; 

a second feature processing unit for extracting protein chain biological features from the trained amino acid sub-sequences expressed with the trained word elements, and building trained biological feature vectors for the trained protein sequence according to the extracted biological features; and 
a model training unit (or “the LIBSVM software package”, pg. 6, Support Vector Machine, 1st para:4th S) for training a pre-built classification model (said “prediction model”) by using the trained amino acid (i.e., letter) sub-sequences (i.e., documents) expressed with the trained document (i.e., sequence) feature vectors (as said “added”) and the trained biological feature vectors, and when a preset training termination condition is met, setting the classification model (said “prediction model”) obtained from the training as the amino acid residue classification model (said “prediction model”).




Zhou as combined does not teach:
“when a preset training termination condition is met, setting the classification model obtained from the training as the amino acid residue classification model”.




Lin teaches:
when a preset training termination condition is met (via “The algorithm terminates when all the features have been eliminated.”, pg. 3031, 3.3 F-SVM, 3rd para: 2nd to last S), setting (i.e., applying via using via “the final classification model…used”, sentence spanning pages 3031,3032) the classification model obtained from the training as the amino acid (via “of…amino acids”, pg. 3034, 4.2 Identified metabolites and related pathways, 1st para: 5th S) residue (comprised by said “of…amino acids”a: a molecule containing “atoms”a) classification model (or “final classification” “distinguishing”b “feature subset” “SVM model” [sentence spanning pages 3031,3032] wherein the “feature” of “feature subset” is “from metabolic profiling”b,c [pg. 3032, r.col:1st S] “for the analysis of a large number of low-molecular-weight (<1500 Da) metabolites” [pg. 3029, r.col., 2nd para:1st S] “in metabolism of…amino acids”c [said pg. 3034, 4.2 Identified metabolites and related pathways, 1st para: 5th S]).
a	Dictionary.com:
amino acid
noun Biochemistry.
1	any of a class of organic compounds that contains at least one amino group, –NH2, and one carboxyl group, –COOH: the alpha-amino acids, RCH(NH2)COOH, are the building blocks from which proteins are constructed.

wherein “compounds” is defined:
SCIENTIFIC DEFINITIONS FOR COMPOUND
Top of Form
A substance consisting of atoms or ions of two or more different elements in definite proportions joined by chemical bonds into a molecule. The elements cannot be separated by physical means. Water, for example, is a compound having two hydrogen atoms and one oxygen atom per molecule.

wherein “group” is defined:
group
noun
3	Also called radical. Chemistry. two or more atoms specifically arranged, as the hydroxyl group, –OH. Compare free radical.

b	Dictionary.com:
profile
noun
7	a verbal, arithmetical, or graphic summary or analysis of the history, status, etc., of a process, activity, relationship, or set of characteristics:
a biochemical profile of a patient's blood; 
a profile of national consumer spending.

wherein “characteristic” is defined:
characteristics
noun
1	the plural of characteristic.

wherein “characteristic” is defined:
characteristic
noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.

c	Dictionary.com:
-ing
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”










Thus, one of ordinary skill in the art of SVMs with important features (“a very important discriminant feature”, Zhou, pg.10, 1st para:2nd S; “the importance of a feature”, Lin, pg.3031, r.col:1st S) can modify Zhou’s SVM software with Lin’s SVM by:
a)	combining Zhou’s teaching of SVM with Lin’s F-score such that “F-SVM…combines F-score…and SVM”, Lin, pg. 3030, l.col.,3rd para:2nd S via Lin’s equation (3), page 3031:

    PNG
    media_image6.png
    77
    984
    media_image6.png
    Greyscale

; and
b)	recognizing that the modification is predictable or looked forward to because Lin’s F-SVM, comprising the final classification model, is used to obtain the “most discriminative” “top-ranked features”, Lin, pg. 3031,3.3 F-SVM,3rd para: last S of Zhou’s spatial context and thus obtaining the most important discriminant feature for binding site identification and also allowing the identification of amino acids and other metabolites as indicated in Liu’s page 3033: Table 1: Metabolite: “Aminomalonic acid” based on the selected SVM ranked features for identifying or treating early diseases such that the “F-SVM could discriminate well”, Lin, page 3035, 2nd para, last S, as in with an accuracy of “92.43+- 2.9%”, Lin, page 3032, 4.1 Feature selection with F-SVM, 2nd para: penultimate S. 





Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PDNAsite: Identification of DNA-binding Site from Protein Sequence by Incorporating Spatial and Sequence Context) in view of Dong et al. (Application of latent semantic analysis to protein remote homology detection) as applied above further in view of Firdaus et al. (Protein Structural Class Prediction Using Predicted Secondary Structure and Hydropathy Profile) and Xu et al. (Identification of DNA-binding proteins by incorporating evolutionary information into pseudo amino acid composition via the top-n-gram approach).
Regarding claim 4, Zhou as combined teaches The method according to claim 1, wherein the document (i.e. sequence) features comprise a TFIDF sequence (i.e., document) feature (“sequence context” “features”a, implied abstract, 6th S) and a N-gram sequence (i.e., document) feature (or a “top-n-gram in protein sequence”b “features”b  via pg. 6, Latent Semantic Analysis (LSA), last para:2nd S), and the biological features comprise a location specific scoring matrix feature (comprised by “position-specific scoring matrics (PSSM)”c “biochemical features”c via pg. 2,2nd S) and a pseudo amino acid composition (via fig. 1: “Local amino acid composition”d) feature (or “the local amino acid composition”d “fea-tures”d, pg.2, 2nd para: last S).






a

    PNG
    media_image7.png
    132
    1090
    media_image7.png
    Greyscale

b

    PNG
    media_image8.png
    269
    1082
    media_image8.png
    Greyscale

c
    PNG
    media_image9.png
    92
    1087
    media_image9.png
    Greyscale

d

    PNG
    media_image10.png
    84
    1078
    media_image10.png
    Greyscale







Zhou does not teach:
A.	“TFIDF”; and
B.	“pseudo”.








Firdaus teaches:
A.	a TFIDF sequence feature (i.e., “newly developed features from secondary structure sequence and hydropathy sequence”, ABSTRACT:3rd S and “According to the TF-IDF technique” “frequency”, sentence spanning page 52, wherein “frequency” is “a…feature to describe the sequence”, pg. 52, 3.2.3 Feature set formed by extracting n-gram patterns from predicted secondary structural sequence. 1st para: 2nd S); and
B.	a pseudo amino acid composition feature.

Thus one of ordinary skill in the art of n-grams can modify Zhou’s teaching of said “top-n-gram in protein sequence” with Firdaus’ teaching of said “n-gram patterns” wherein the frequency thereof is used a features by:
a)	making Zhou’s fig. 1: “Secondary structure” be as Firdaus’ said section 3.2.3 Feature set formed by extracting n-gram patterns from predicted secondary structural sequence:

    PNG
    media_image11.png
    1225
    918
    media_image11.png
    Greyscale

; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in a feature vector with “good distinguishing quality”, Firdaus, pg. 52, 3.2.3 Feature set formed by extracting n-gram patterns from predicted secondary structural sequence 2nd para: penultimate S.







The combination does not teach:
B.	pseudo.









Xu teaches:
B.	a pseudo (see title or Pse) amino (A) acid (A) composition (C) feature (i.e., “the general form of PseAAC”a- “essential”a “sequence evolutionary information”a).
a	Xu, page 3, paragraph spanning both columns:

    PNG
    media_image12.png
    913
    806
    media_image12.png
    Greyscale

Thus, one of ordinary skill in the art of n-grams can modify the combination with Xu’s said “the general form of PseACC”a- “essential”a “sequence evolutionary information” by:
a)	making the 2nd combination’s fig. 1: “Evolutionary information” be as Xu’s said extracted “general form of PseACC”a- “essential”a “sequence evolutionary information”:


    PNG
    media_image13.png
    1289
    918
    media_image13.png
    Greyscale

; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in an “automated” “high-throughput” “method for rapidly and accurately identifying DNA-binding proteins”, Xu, implied abstract, 2nd and 3rd Ss.
Regarding claim 5, claim 5 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 5. Thus Zhou as combined teaches The method according to claim 2, wherein the document features comprise a TFIDF sequence feature and a N-gram sequence feature, and the biological features comprise a location specific scoring matrix feature and a pseudo amino acid composition feature.














Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PDNAsite: Identification of DNA-binding Site from Protein Sequence by Incorporating Spatial and Sequence Context) in view of Dong et al. (Application of latent semantic analysis to protein remote homology detection) as applied above further in view of Lin et al. (Classification and differential metabolite discovery of liver diseases based on plasma metabolic profiling and support vector machines) as applied above further in view of Firdaus et al. (Protein Structural Class Prediction Using Predicted Secondary Structure and Hydropathy Profile) and Xu et al. (Identification of DNA-binding proteins by incorporating evolutionary information into pseudo amino acid composition via the top-n-gram approach). 
Note that claim 5 is rejected twice due to the broadest reasonable interpretation and the non-broadest reasonable interpretation of method claim 2’s contingent limitation. Thus this second rejection of claim 5 is directed to the non-broadest reasonable interpretation of claim 2’s contingent limitation. 
Regarding claim 5, claim 5 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 5. Thus Zhou as combined teaches The method according to claim 2, wherein the document features comprise a TFIDF sequence feature and a N-gram sequence feature, and the biological features comprise a location specific scoring matrix feature and a pseudo amino acid composition feature.




Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected, objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3’s equation as a whole is not anticipated or rendered obvious in view of the cited art.
For example, Zhou (PDNAsite: Identification of DNAbinding Site from Protein Sequence by Incorporating Spatial and Sequence Context) teaches “a sliding window of size w (being an odd number”)a (such as size w= 2*window+1 or w=2n+1 in improper hindsight of applicant’s disclosure) and “a spatial sliding window with size m….defined as a sphere”a,b  ((x–a)² + (y–b)² + (z–c)² = r ²)b and selects a window size “w” or “m” according to maximum “performance (%)” (fig. 3)c.
Thus, Zhou does not anticipate or render obvious claim 3’s equation as a whole absent applicant’s disclosure.
Claim 3 is directed to the invention’s disclosed advantage of clustering via the claimed equation, wherein the clustering is disclosed in applicant’s disclosure as lacking in the art (“the clustering property…improves…feature expression…precision and generality”, [0032] last S).
Thus, claim 3’s equation as a whole is not anticipated or rendered obvious in view of the cited art.

a	Zhou, page 4:

    PNG
    media_image14.png
    305
    1090
    media_image14.png
    Greyscale

b	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR SPHERE (1 OF 2)
sphere
noun
maths
a	three-dimensional closed surface such that every point on the surface is equidistant from a given point, the centre
b	the solid figure bounded by this surface or the space enclosed by it. Equation: (x–a)² + (y–b)² + (z–c)² = r ², where r is the radius and (a, b, c) are the coordinates of the centre; surface area: 4π r ²; volume: 4π r ³/3

c	Zhou, page 7:

    PNG
    media_image15.png
    547
    1088
    media_image15.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 6 under a non-broadest reasonable interpretation that is more directed to reading limitations from applicant’s disclosure into claim 6, Jean et al. (US Patent App. Pub. No.: US 2016/0148074 A1) is pertinent as teaching claim 6 of: 
classifying (via fig. 20:2045: “WORD Classifier”) merged feature vectors (via merging vector descriptors via “Merging the three types of descriptors into a unified set of feature vectors for the WORD classifier” [0150]:3rd S, wherein the descriptors are “a 128-dimensional vector” and “ORB and SURF vectors”, [0150]:2nd S) obtained through the feature merging. However, Jean is teaching ORB, SURF,SIFT descriptor image feature vectors that appears as non-analogous art in view of applicant’s disclosure and thus not obvious to combine. 
In contrast to Jean, Cheng (Predicting RNA-binding sites of proteins using support vector machines and evolutionary information) is pertinent as teaching the above taught PSSM regarding residues in the context of an image with pixels (for example, a typical 3 x 3 matrix with center and neighboring pixels as examiner annotated in Cheng’s fig. 1):





“Similar to the spatial domain method used in the research field of image processing [10], smoothed PSSM encoding calculates the evolutionary information of a central position based on the sum of those from surrounding residues… Inspired by the consideration of adjacent pixels used in the spatial domain method from the research field of image processing [10], we present a new encoding scheme to model the dependency or correlation among surrounding neighbors of a central residue.” (Cheng, pg.3, l. col, 1st para:3rd S & pg. 5, l. col:3rd S):

    PNG
    media_image16.png
    620
    1044
    media_image16.png
    Greyscale

	Thus, the imaging field (as represented by said 3x3 pixels) appears as inspiration for modeling residues (as “taken” above in the Claim Interpretation section) in view of the prior art; thus, the imaging field appears applicable under 35 USC 103 regarding  claims 1and 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667